IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44533

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 424
                                                )
       Plaintiff-Respondent,                    )   Filed: March 30, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MARK HENRY RICHTER,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and unified sentence of nine years, with a minimum period of
       confinement of two years, for possession of a controlled substance with intent to
       deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Mark Henry Richter pleaded guilty to possession of a controlled substance with intent to
deliver, Idaho Code § 37-2732(a)(1)(A). The district court imposed a unified nine-year sentence,
with two years determinate. Richter appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Richter’s judgment of conviction and sentence are affirmed.




                                                   2